Case: 16-60688      Document: 00513991788         Page: 1    Date Filed: 05/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 16-60688                               FILED
                                                                             May 12, 2017
                                                                            Lyle W. Cayce
EDDIE A. PENNYPACKER; JONATHAN BLAKE LEWIS,                                      Clerk

              Plaintiffs - Appellees

v.

THE CITY OF PEARL, MISSISSIPPI; MAYOR BRAD ROGERS,
Individually; MELVIN MYERS, Individually, also known as Scooter,

              Defendants - Appellants




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-262


Before JONES, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiffs Eddie A. Pennypacker and Jonathan Blake Lewis brought a
complaint arising out of their terminations from the Pearl Municipal Golf
Course. They allege that they were fired for reporting their supervisor Melvin
“Scooter” Myers’s misuse of city resources to Mayor Brad Rogers. According to
plaintiffs, Mayor Rogers terminated them after holding a hearing, and then



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60688     Document: 00513991788     Page: 2     Date Filed: 05/12/2017



                                  No. 16-60688
the City of Pearl’s seven-member Board of Aldermen sustained the
terminations.
      Plaintiffs asserted claims under federal and state law, including a claim
for First Amendment retaliation brought under 42 U.S.C. § 1983. The district
court granted in part and denied in part defendants’ motion for summary
judgment. In so ruling, the district court did not address the individual
defendants’ request for qualified immunity; nor did it identify any of the
material factual issues that it found to be in dispute.
      The City of Pearl, Mayor Rogers, and Myers appeal the district court’s
denial of summary judgment on plaintiffs’ claim for First Amendment
retaliation brought under § 1983. Based on our review of the briefs, the record,
the applicable law, and the arguments of counsel, we REVERSE the district
court’s denial of summary judgment on plaintiffs’ First Amendment retaliation
claim. Plaintiffs concede that Mayor Rogers and Myers were not the final
decision-makers responsible for their terminations. It is not clearly established
in this circuit whether these individual defendants may be held personally
liable for First Amendment retaliation under § 1983. See Culbertson v. Lykos,
790 F.3d 608, 627 (5th Cir. 2015); Johnson v. Louisiana, 369 F.3d 826, 831 (5th
Cir. 2004) (“[O]nly final decision-makers may be held liable for First
Amendment       retaliation   employment    discrimination     under    §   1983.”).
Accordingly, we GRANT summary judgment based on qualified immunity in
favor of Mayor Rogers and Myers. We further DISMISS the appeal brought by
the City of Pearl for lack of pendent appellate jurisdiction. See McKee v. City of
Rockwall, 877 F.2d 409, 412-13 (5th Cir. 1989).
      On remand, Judge Wingate is directed to deliver this case to the Chief
Judge of the Southern District of Mississippi for reassignment. See In re State
of Miss., No. 16-60610 (5th Cir. Sept. 29, 2016).


                                        2